DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 calls for the system to further include a rotary cable which is attached to (but not part of) the catheter/guidewire, with its proximal end comprising the plug; claim 33 defines that the plug is part of the catheter/guidewire. It appears that this is an additional component having a plug which could be plugged into the receptacle if the catheter/guidewire is removed, but “the plug” is only one plug, and it is already part of the catheter/guidewire, so it is not possible for it to be removed from that component and made part of a different component which is only attached to and not part of the catheter/guidewire. 


	
Claim 47 calls for the housing to have a cylindrical outer profile, but then also a taper that transitions from a first cross-sectional shape to a second cross-sectional shape. A cross-section of any cylinder is a circle. It is entirely unclear how the housing can be cylindrical but also some other shape. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33, 34, 45, 47, 48, 50, 51, 53-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott (US 2003/0163052) in view of Tulkki (US 2007/0106165).
Regarding claims 33 and 48, Mott discloses a system comprising an individual cable (shown in figure 2 – element 50) configured to receive biological data of a patient from an intravasucal catheter or guidewire and output, to a hemodynamic monitoring system, 




    PNG
    media_image1.png
    359
    788
    media_image1.png
    Greyscale

Mott does not disclose a plug associated with the proximal portion of the catheter or guidewire, or the distal connector comprising a receptacle configured to receive the plug and serve as the connection between the distal connector and the proximal portion. Tulkki teaches a guidewire-based system which uses a plug at a proximal end of a guidewire (element 313) to connect to a receptacle (element 314) in a distal connector’s housing (element 312) of an elongate body (element 315) (paragraphs [0045] and [0049]-[0050]; see also figures 4-6), the housing including circuitry for processing and adapting the signal (figure 3), the receptacle being “proximate” the other processing components (figure 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of 
Regarding claim 34, Mott further discloses that the biological data includes blood pressure data (paragraph [0036])
Regarding claim 45, Mott further discloses that the data from the memory device comprises calibration data (paragraph [0044]-[0045]). 
Regarding claim 47, Mott does not discuss the cross-sections of the components, particularly housing comprising a cylindrical outer profile and a taper. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have configured the components in these shapes, since Applicant has not disclosed use of these particular shapes as providing a particular advantage, solving a stated problem, or serving a different purpose than the shapes of the cable, cable connector, and distal connector of Mott. Moreover, it appears that any cross-sectional geometry would perform equally well to allow transfer of data between connected components. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the distal connector being in a cylindrical housing which tapers, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Mott.
Regarding claims 50 and 51, Mott does not set forth specifics of the geometry of the distal connector, such as it comprising a circumference less than 3 cm and a length less than 4 cm, or having a shape of a profile which is the same as a shape of a profile of the elongate body. 
Regarding claim 53, Mott does not discuss locations of elements relative to the cross-sections of the components, particularly the housing’s tapered outer profile housing the ADC and microprocessor, and the cylindrical portion housing the receptacle. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have placed these components in these locations, since Applicant has not disclosed use of these particular relative locations as providing a particular advantage, solving a stated problem, or serving a different purpose than the locations of ADC, microprocessor, and receptacle of Mott and Tulkki. Moreover, it appears that any cross-sectional geometry would perform equally well to house components which require transfer of data between connected components. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott and Tulkki with the 
Regarding claims 54, 55, and 58, Mott does not disclose specifics of how the elements are joined; however, the need to provide a reliable connection between components to ensure uninterrupted signal delivery is known in the art, and there are a limited or finite number of basic options for providing connection when debating between permanent and non-permanent solutions. One of ordinary skill in the art could have pursued the known potential solutions of a permanent connection and a non-permanent connection and evaluated which would be a reliable, preferred option for constructing a device and providing a connection between a connector and cable body, such that it would be obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with connectors providing electrical connections between components either permanently joined or with some detachable and others permanently fixed, as these are both options that have a reasonable expectation of success for providing a reliable connection for transfer of data.
Regarding claim 56, Mott does not disclose details of how the ADC and microprocessor are located in the housing, particularly being coupled to a flexible substrate also located in the tapered portion. However, the need to provide a reliable mount for electronic components, and there are a limited or finite number of basic options (flexible or non-flexible substrates). One of ordinary skill in the art could have pursued the known potential solutions of a flexible substrate and a non-flexible substrate and evaluated which would be a reliable, preferred support for the components, such that it would be obvious to one of ordinary skill in the art at 
Regarding claim 57, Mott further discloses that the distal connector further comprises a digital-to-analog converter, wherein the microprocessor is coupled to the output of the ADC and to an input of the DAC (paragraph [0048]). Mott does not disclose the coupling being via a serial bus, but, as there are a finite number of options (serial bus or parallel bus), it would have been obvious to try using a serial bus to couple the microprocessor to the ADC and DAC at the time the invention was made.

Claims 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott, as modified above, and further in view of Brauker (US 2007/0208245).
Mott does not address preferred dimensions of the electronic component; Brauker teaches a medical device with an electronic component coupled to a medical measurement system, where the electronic component has a volume of less than about 10 cm3 (paragraph [0382]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott, as modified, with the electronic component having a volume of less than 10 cm3, as taught by Brauker, in order to minimize the overall size of the system and thus increase convenience during use.

Claims 38, 39, 41, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott, as modified above, and further in view of Renkis (US 2006/0095539).
Renkis teaches a system providing signal communication between various components (abstract) which includes a status indication mechanism configured to visually display on an exterior at least the following statuses: an unplugged status, an initializing status, and a ready-to-use status, by using a multi-colored light-emitting diode (LED) device, and wherein each status of the device corresponds to a different light color emitted by the LED device (paragraph [0082], which includes table 1 – Renkis teaches red for error, such as lost connection/unplugged, flashing red for when the system performs a task prior to being ready to transmit, and green for connection and being ready to use). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott, as modified above, with a status indication mechanism on the exterior of the housing of the cable, as taught by Renkis, in order to allow a user to quickly see whether the device can be used. 

Claim 43 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott, as modified above, and further in view of Delianides (US 2012/0289799).
Delianides teaches a medical monitoring system with a cable that can be configured in multiple parts (paragraph [0012]), such that one portion would serve as a “dumb” extension cable separate from the electrical and sensing components (paragraph [0012]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have . 

Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott, as modified above, and further in view of Keehr (US 2009/0075610).
Mott further discloses that the distal connector is configured to receive the data and determine whether the intravascular catheter or guidewire is coupled to the cable based on the data (paragraphs [0127]-[0128]; step 314), but does not disclose this being performed by an additional ADC separate from the ADC, the additional ADC having a different resolution than the ADC. Keehr teaches a system which includes two ADC of different resolution, where a first ADC is used to screen the incoming data and then the second ADC is used for more intensive signal processing operations if the signal processed via the first ADC indicates it should take place (paragraphs [0029], [0058]-[0060]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott, as modified .

Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive. 
Applicant argues only that Mott does not disclose the newly added limitations directed to “an individual cable” and the plug/housing/receptacle combination. Regarding the “individual cable”, Applicant argues that Mott’s cable (element 54) somehow does not perform a variety of functions even though it is the only cable present connecting the guidewire to a monitoring system. Applicant has not and cannot show that these functions are not performed by Mott’s “individual cable”, and this argument is entirely unpersuasive.
Regarding the plug/housing/receptacle combination, the Examiner notes that Mott clearly teaches a housing (cited above); regarding the plug and receptacle used to connect the guidewire to the housing/cable, Applicant’s remarks on this topic are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument.
The remainder of Applicant’s arguments merely assert that the additional modifying references do not teach various limitations already taught by Mott in view of Tulkki; as this is not the case, these remarks are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791